DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 08 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending and examined.

Drawings
1.	Applicant’s replacement drawings dated 15 June 2021, are entered.  

The drawings are objected to because the drawings appear to be black-and-white photographs or art and are not proper line drawings as required under MPEP 608.02 and 37 CFR 1.84.  The metes and bounds of the invention cannot be determined as the drawings are unclear, and the specifics of the type of stitching and of the “circular direction” do not appear to be shown.  The drawings must be clear and not contain any stray marks.  Applicant is encouraged to review the above sections from the MPEP and CFR, and applicant is encouraged to review the cited patents as proper examples of figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	Applicant’s substitute specification dated 20 May 2021, is entered.  




Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
The examiner notes numerous issues under this heading.  For general claim construction, the examiner suggests applicant reference the prior art cited along with the Manual of Patent Examining Procedure (MPEP) 608.01(i)-608.01(n) for proper claim construction.  Some of the more noticeable issues include each claim must be in one sentence only.  Further, when presenting a limitation (e.g., widget) it must initially be preceded by “a” or “an” (e.g., a widget).  Each time the same limitation is subsequently referenced, either in the same claim or dependent claim, it must be preceded by "the" or "said" (e.g., the widget or said widget).  Further, claim limitations should be referenced the same throughout the claim language (e.g., a limitation directed to a “pipe” should be referenced as “pipe" throughout the claim for consistency and not be changed or have added language such as “hollow pipe” or “tubular pipe”.)  Below is a link from www.uspto.gov to a claim drafting workshop for applicant’s review.  Applicant is encouraged to review the prior art patents cited and the below link for proper examples of claims.

Claim Drafting Workshop:
https://www.uspto.gov/sites/default/files/documents/February%20Info%20Chat%20-%20Claim%20Drafting.pdf

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  Due to the extent of the rejections under this heading, the claims are considered obviously informal under MPEP 702.01.

Claim 1: A method of custom and/or manufacturing (“custom and/or manufacturing” is indefinite as to what this limitation means) hat/ head garments made of braided materials apparatus (“braided materials apparatus” is indefinite as to what this limitation means), the method comprising: Braided materials stitched together at a 45 degree angle (the angle is indefinite as no reference point is provided to determine with what the angle made) in a circular direction (indefinite as to how the stitching can be in a circular direction as claimed and how this stitching direction is achieved) providing a length and width of the braid (lacks antecedent basis; e.g., “a braid”). (claims should be in one sentence only) The 45-degree angle produces a roll motion (indefinite as to the metes and bounds of what constitutes a “roll motion” and how the angle is able to achieve this), which allows the braids (indefinite as “braid” [single] is initially presented, and now is presented in plural) to change the position (indefinite as to the metes and bounds of what constitutes “the position”).  

Claim 2: The method according to claim 1, further comprising: Three strand braiding by repetition of overlapping one strand over one another (this limitation involving the overlapping the strands is indefinite as to how this is achieved). (claims are to be in one sentence only) Divide the hair (indefinite as no prior features were provided to claim the braid was made of hair, and the braid is to form the head piece) into three even sections; crossing one section over the middle section then opposite section over the middle section pursue braiding in this manner (this method step is replete with lack of antecedent issues and general language as to clearly set forth and define the invention in a manner consistent with claim construction rules). (claims are to be in one sentence only) Continue on with this pattern (indefinite as to what this phrase means), alternating between bringing the right and left strands (“right” and “left” are relative and no reference point is provided to define this orientation) of materials to the center; "by hand and/or machine," (this phrase appears out of place and is unclear what is being referenced) repeat until desired length (“desired length” is indefinite as this is a relative term of art and the scope of this language cannot be determined) is achieved. (claims are to be in one sentence only) The woven process begins at the start of braiding materials, hair and fibers etc. (“etc.” is indefinite as this is an open-ended term and includes features both known and unknown to applicant at the time of filing) into individualized styled braids with or without embellishments. (“into individualized styled…” is indefinite as to the metes and bounds of what this limitation means)  

Claim 3: The method according to claim 1, further comprising: Wherein braided materials (lacks antecedent basis, e.g., “the braided materials”)  are sewn together between 0 to 90 degree (the angle is indefinite for reasons previously provided) angles with two opened ends (indefinite as to the metes and bounds of what constitutes an “opened end”); giving additional ability to move and roll into various position (indefinite as to how the angle provides the claimed result).  

Claim 4: The method according to claim 1, further comprising: The hat/ head garment design has an opening at the top and bottom (“the top and bottom” lack antecedent basis), which give an automatic versatility (indefinite as to the metes and bounds of what constitutes “automatic versatility”) in styles of wearing flipped upside down and inside out (“upside down and inside out” is indefinite as no language is provided as to how this relates to the present invention and what constitutes “upside down” and “inside out” with respect to the invention).  

Claim 5: The method according to claim 4, further comprising: slight movement (“slight” is a relative term and is indefinite as no metes and bounds are provided as to how this applies to the present invention) in any direction (indefinite as to how this movement can occur in “any direction” as claimed”) of the braided materials sewn together; (the “;” appears out of place as the language preceding it appears to be an incomplete statement) the position of braided elements may be changed for different effects (“may be” is indefinite is it is unclear if this is a required feature of the invention as it appears to be not be required as written).  

Claim 6: The apparatus of hat/ head garment collapses into a flat position for storage.  The claim is written in independent form, however, the language of the body of the claim appears to be written as a dependent claim.  For examination purposes, the examiner interprets as though the claim depends from claim 1.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Byom (hyperlink: 
https://www.bing.com/images/search?view=detailV2&ccid=Qq%2FO0Fsp&id=873BDEE15987FA0EF228FA368812A2C4A3315D3B&thid=OIP.Qq_O0FspneDRt4WNd0y-kwHaFj&mediaurl=https%3A%2F%2Fi.pinimg.com%2Foriginals%2F73%2F8c%2F6c%2F738c6cf7451c32bd37d57604da3f3a74.jpg&cdnurl=https%3A%2F%2Fth.bing.com%2Fth%2Fid%2FR.42afced05b299de0d1b7858d774cbe93%3Frik%3DO10xo8SiEog2%252bg%26pid%3DImgRaw%26r%3D0&exph=2682&expw=3577&q=spiral+knitted+hat&simid=608009791448897393&form=IRPRST&ck=FB5A7D6090B37921FE1F05B28F7DED69&selectedindex=93&ajaxhist=0&ajaxserp=0&vt=2&sim=15,0 ). 

The date of first availability for viewing is 22 March 2019.  The claims are interpreted as best understood.  Below is a substantial reproduction of applicant’s claims with the examiner’s comments inserted for explanation.

Claim 1: Byom discloses a method of custom and/or manufacturing hat/ head garments made of braided materials (see image below) apparatus, the method comprising: Braided materials stitched together at a 45 degree angle (as shown and as best understood) in a circular direction (as shown and as best understood, it forms a hat that appears to meet the shape as claimed) providing a length and width of the braid (as shown and best understood). The 45-degree angle produces a roll motion, which allows the braids to change the position (the language of this sentence is considered functional language fully capable of being met by the prior art).  Should applicant disagree with the claimed angle of 45 degrees, It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  The claimed angle would permit maximum movement and collapsibility based on the rules governing mathematics including geometry and trigonometry.  

    PNG
    media_image1.png
    721
    1448
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    120
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    567
    749
    media_image3.png
    Greyscale

Figures clipped from Byom



Claim 2: Byom discloses the method according to claim 1, except further comprising: Three strand braiding by repetition of overlapping one strand over one another. Divide the hair into three even sections; crossing one section over the middle section then opposite section over the middle section pursue braiding in this manner. Continue on with this pattern, alternating between bringing the right and left strands of materials to the center; "by hand and/or machine," repeat until desired length is achieved. The woven process begins at the start of braiding materials, hair and fibers etc. into individualized styled braids with or without embellishments.  The examiner takes Official notice that the claimed braiding, as best understood, is a common method of braiding and the prior art has full capability of being woven in the claimed manner as best understood.  Further, while the prior art does not disclose the cover is made of hair, the examiner takes the position that this would have been obvious at the time of filing to a person having ordinary skill in the art because the substitution of one known material for another is prima facie obvious, as the two materials would function in an equal and predictable manner without departing form the scope of operability of the prior art.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) .


Claim 6: Byom provides The apparatus of hat/ head garment collapses into a flat position for storage (as shown generally in the figures above).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byom in view of Gregg (U.S. Patent 4,937,885).

Claim 3: Byom discloses the method according to claim 1, further comprising: Wherein braided materials are sewn together between 0 to 90 degree angles (as shown and best understood, Byom has the claimed angle range).  Byom does not disclose the  two opened ends; however, the examiner takes the position that the particular stitching pattern is not limited to the shape as shown.  Gregg teaches a head covering that has two open ends (as shown in Figs. 1, 4 and 6).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  One having ordinary skill in the art would have the claimed shaped based on the desired overall shape of the article, and it is well known in the art that articles made using the stitching in Byom can be made into virtually any shape.  The obvious modification of the prior art provides that the article gives additional ability to move and roll into various position.  

Claim 4: the obvious modification of the prior art provides the method according to claim 1, except further comprising: The hat/ head garment design has an opening at the top and bottom.  The examiner takes the position that the particular stitching pattern is not limited to the shape as shown.  Gregg teaches a head covering that has two open ends (as shown in Figs. 1, 4 and 6).  It would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  One having ordinary skill in the art would have the claimed shaped based on the desired overall shape of the article, and it is well known in the art that articles made using the stitching in Byom can be made into virtually any shape.  The obvious modification of the prior art provides that the article gives additional ability to move and roll into various position.  The result of the modification of the prior art provides an automatic versatility in styles of wearing flipped upside down and inside out.  

Claim 5: the obvious modification of the prior art provides the method according to claim 4, further comprising: slight movement in any direction of the braided materials sewn together; the position of braided elements may be changed for different effects.  The examiner takes the position that based on the stitching and configuration of the article.

  	Miscellaneous
5.	Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at any time during prosecution at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For similar systems see Lynn (U.S. Publication 2006/0191057), Kim (U.S. Publication 2003/0106134), Cortinovis (U.S. Patent 6,227,011), Fricker (U.S. Patent 6,026,514), Nickerson (U.S. Des. 375,188) and Scharl (U.S. Patent 137,032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649